By the COURT.
Appeal from judgment. If the recital of facts contained in the decree is not to be treated as a finding of facts, it will be deemed that findings were waived. If the recital is to be treated as a finding of facts, the facts were therein sufficiently found to sustain the decree. There is no bill of exceptions; and it does not in any manner appear that findings of fact were not waived. It may be that findings were waived, and therefore the statement of facts in the decree may be treated as a useless statement. If findings were waived, the statement of facts in tbn decree would not necessarily show error.
The complaint states that the notes were made by the defendant, and were made to the parties respectively; and that the deed of trust was made to secure the payment of the amounts thereof; also the deed of trust (set out in the complaint) states that it was given to secure the payment of the *693amounts of the various notes. We think there are sufficient allegations as to the making and delivery of the notes: Hook v. White, 36 Cal. 300.
Judgment affirmed.